IN THE COURT OF CRIMINAL APPEALS
                      OF TEXAS
                                      NO. AP-76,645

                         DAVID LEONARD WOOD, Appellant

                                              v.

                                THE STATE OF TEXAS

        ON DIRECT APPEAL FROM CHAPTER 64 DNA PROCEEDINGS
                    FILED IN CAUSE NO. 58,486-171-2
                IN THE 171 ST JUDICIAL DISTRICT COURT
                            EL PASO COUNTY

       Per Curiam.

                                       OPINION

       This is a direct appeal of the trial court’s ruling in Texas Code of Criminal Procedure

Chapter 64 DNA proceedings filed in the 171st Judicial District Court of El Paso County,

Cause No. 58,486-171-2, styled The State of Texas v. David Leonard Wood. Appellant filed

a notice of appeal in this case. However, on October 11, 2011, he filed a notice withdrawing

that notice. Accordingly, appellant’s appeal is dismissed pursuant to his request.

Do not publish
Delivered: December 14, 2011